IN THE COURT OF APPEALS OF IOWA

                                     No. 19-1916
                               Filed September 2, 2020


DAVID EUGENE MADDOX,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Jeffrey L.

Larson, Judge.



      The district court granted the State’s motion for summary dismissal of the

appellant’s second application for postconviction relief. AFFIRMED.



      Katherine Kaminsky Murphy of Kate Murphy Law, P.L.C., Glenwood, (until

withdrawal) and Anne Rohling of Rohling Law, P.L.L.C., Council Bluffs, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and Doyle and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

       David Maddox appeals from the dismissal of his second application for

postconviction relief (PCR). The district court found his application to be untimely.

We affirm.

Background Facts and Proceedings

       Maddox was found guilty of attempted murder, first-degree kidnapping, and

first-degree robbery in April 2010.    He appealed his convictions, arguing the

kidnapping conviction was unsupported by sufficient evidence and he received

ineffective assistance of counsel due to counsel’s failure to object on sufficiency-

of-the-evidence grounds with respect to the kidnapping conviction. We found there

was insufficient evidence to support Maddox’s conviction for kidnapping in the first

degree, and we remanded for entry of judgment and sentence for kidnapping in

the third degree. State v. Maddox, No. 10-0831, 2011 WL 2075421, at *8 (Iowa

Ct. App. May 25, 2011).

       After procedendo issued, Maddox was re-sentenced on August 18, 2011.

He appealed, and the appeal was dismissed as frivolous. Procedendo issued on

August 29, 2012. Maddox then filed a PCR application on November 27, 2012,

amending it on March 16, 2015, and filing an addendum on March 3, 2016.

Together, these documents alleged Maddox received ineffective assistance of trial

counsel, citing at least fourteen perceived deficiencies in representation. Maddox

also alleged he received ineffective assistance of appellate counsel due to the

failure of counsel on direct appeal to address the deficiencies alleged to have

occurred in the criminal trial.
                                          3


       On June 14, 2017, the district court rejected all of the ineffective-assistance-

of-counsel claims raised in the PCR application and addendum. Maddox then

appealed. This court affirmed the dismissal of his first PCR application. Maddox

v. State, 17-1026, 2018 WL 4360898, at *6 (Iowa Ct. App. Sept. 12, 2018). We

considered arguments that Maddox’s trial counsel was ineffective for failing to

adequately advise Maddox of his right to testify, object to statements by the

prosecutor during closing argument that allegedly constituted prosecutorial

misconduct, object to evidence suggesting Maddox committed other bad acts, and

make an adequate motion for judgment of acquittal as to the charges for robbery

and attempted murder. Id. at *2. Following our decision, procedendo issued on

November 7, 2018.

       On March 8, 2019, 121 days following procedendo, Maddox filed a second

PCR application, later amended on May 22, 2019. The second PCR application

argued Maddox received ineffective assistance of counsel during his trial, the

direct appeal, the first PCR proceeding,1 and the appeal from the first PCR

proceeding. Iowa Code section 822.3 (2019) requires that PCR applications be

filed “within three years from the date the conviction or decision is final or, in the

event of an appeal, from the date the writ of procedendo is issued.” Thus, the

period in which Maddox could file a PCR application closed in 2015, three years

after procedendo issued following the direct appeal from his convictions. However,

Maddox argued his second PCR application was not untimely due to the doctrine




1
 On page nine of the application in a footnote, Maddox concedes counsel provided
effective representation.
                                          4

announced in the Iowa Supreme Court’s June 2018 decision in Allison v. State,

914 N.W.2d 866, 890–91 (Iowa 2018), which created a narrow exception to section

822.3 for claims that PCR counsel was ineffective in presenting claims that trial

counsel was ineffective.

       On October 23, 2019, the State filed a motion for summary disposition

pursuant to Iowa Code section 822.6(3). The State argued Maddox’s second PCR

application merely restated arguments made in prior proceedings and was time-

barred by section 822.3.      The State further argued that the untimeliness of

Maddox’s second PCR application was not cured by Allison.

       On November 18, 2019, the district court granted the State’s motion for

summary disposition, finding the second PCR application untimely because, in the

language of Allison, it was not “filed promptly after the conclusion of the first PCR

action.”2 See 914 N.W.2d at 890–91. Maddox appealed from summary dismissal,

arguing the district court erred by holding that his second PCR application was not

“filed promptly.”3




2 Although the State argued at the trial court level and on appeal that Maddox’s
claims are cumulative, such was not a basis for the trial court’s dismissal.
3 The district court found that recently enacted legislation related to Allison’s

holding applied prospectively and not retroactively, and was therefore inapplicable
to Maddox’s case. The parties do not dispute this finding on appeal. Because we
hold Allison, 914 N.W.2d at 891, did not save Maddox’s second PCR petition, we
need not address whether this recent legislation, apparently abrogating Allison,
applies to this appeal. See 2019 Iowa Acts, ch. 140, § 34 (“An allegation of
ineffective assistance of counsel in a prior case under this chapter shall not toll or
extend the limitations period in this section nor shall such claim relate back to a
prior filing to avoid application of the limitation periods.”) (codified as amended
at Iowa Code § 822.3 (2019)).
                                          5


Standard of Review

       “[W]e review a grant of a motion to dismiss a PCR petition for correction of

errors at law.” Allison, 914 N.W.2d at 870.

Discussion

       In the Supreme Court’s Allison decision, the court created a “variant” of the

doctrine of equitable tolling, saying that “when a timely PCR petition alleging trial

counsel was ineffective is filed under section 822.3, the ineffectiveness of

postconviction counsel in presenting the claim is a ground of fact sufficient to avoid

the statute of limitations.” 914 N.W.2d at 890–91. The court held that

       where a PCR petition alleging ineffective assistance of trial counsel
       has been timely filed per section 822.3 and there is a successive
       PCR petition alleging postconviction counsel was ineffective in
       presenting the ineffective-assistance-of-trial-counsel claim, the
       timing of the filing of the second PCR petition relates back to the
       timing of the filing of the original PCR petition for purposes of Iowa
       Code section 822.3 if the successive PCR petition is filed promptly
       after the conclusion of the first PCR action.

Id. at 891. At issue in this case is the court’s statement that the second PCR

petition must be “filed promptly after the conclusion of the first PCR action.” Id.

       The PCR application accepted as “filed promptly” in Allison was filed on

November 5 following procedendo on September 10. Id. at 869. However, aside

from accepting a PCR application filed fifty-six days after procedendo, the court

did not define the term “promptly.”      See 914 N.W.2d at 869, 891; see also

Thompson v. State, No 19-0322, 2020 WL 2060310, at *3-4 (Iowa Ct. App. Apr. 29,

2020) (noting the court left the term undefined). We have several times considered

the meaning of the phrase “filed promptly” as used in Allison. See Thompson,

2020 WL 2060310, at *3 (collecting cases). Where a defendant delays one year
                                          6


or more in filing a PCR application after procedendo issues, we have determined

that such a delay precludes the application of Allison. See, e.g., Wright v. State,

No. 19-1090, 2020 WL 4207398, at *1–2 (Iowa Ct. App. July 22, 2020) (fifteen

months); Fountain v. State, No. 17-2024, 2019 WL 5424928, at *3 n.9 (Iowa Ct.

App. Oct. 23, 2019) (nearly two years); Kelly v. State, No. 17-0382, 2018 WL

3650287, at *3–4 (Iowa Ct. App. Aug. 1, 2018) (more than fifteen months).

       In Polk v. State, No. 18-0309, 2019 WL 3945964, at *1 (Iowa Ct. App.

Aug. 21, 2019), we found that a second PCR application was not “filed promptly”

within the meaning of Allison because it was “nearly six months” after procedendo

that the second PCR application was filed. The instant case falls between the

“nearly six months” at issue in Polk and the fifty-six days at issue in Allison. The

court below relied on Polk in finding Maddox’s second PCR application untimely,

a finding echoed in the State’s appellate brief.

       Maddox argues we should find his second PCR application was “filed

promptly” because of the holding of Goode v. State, 920 N.W.2d 520 (Iowa 2018).

He points out that the Goode applicant’s second PCR application was filed ninety

days after the Goode decision. We find two issues with this argument.

       First, the Goode decision resulted from the applicant’s appeal of his first

PCR proceedings. See 920 N.W.2d at 523. Thus, the decision does not assist in

defining when a second PCR application is filed promptly within the meaning of

Allison.

       Second, although Maddox points out that the Goode applicant filed a PCR

application ninety days after the date of the opinion, section 822.3 instructs that,

“in the event of an appeal,” the relevant measuring date for purposes of limitations
                                          7


period is “the date the writ of procedendo is issued,” not the date an appellate court

issues an opinion. See Iowa Code § 822.3. We, therefore, do not consider the

ninety days between the Goode decision and Goode’s second PCR application to

be relevant to our timeliness analysis here.        Following the Goode decision,

procedendo issued on December 20, 2018, and the second PCR application

related to that case was filed on February 14, 2019, less than two months later.

Because this time period is shorter than the analogous period in Allison and

because the Goode decision arose in a different procedural posture than the

instant case, we find neither the Goode decision nor the case’s subsequent

proceedings to be instructive.

       We determine that the 121-day delay in Maddox’s filing a second PCR

application resulted in the application not being “filed promptly” within the meaning

of Allison. As we have previously noted, “promptly” means “in a prompt manner;

at once; immediately, quickly.” Cook v. State, No. 17-1245, 2019 WL 719163, at

*4 n.6 (Iowa Ct. App. Feb. 20, 2019) (quoting Promptly, Webster’s Third New Int’l

Dictionary 1816 (unabr. ed. 2002)); see also Polk, 2019 WL 3945964, at *2 (same).

       As the State points out, many common filing deadlines are substantially

shorter than 121 days, including those related to appeals from final orders in Iowa

district courts, see Iowa R. App. P. 6.101(1)(b) (thirty days), and petitions to the

United States Supreme Court for a writ of certiorari, see U.S. Sup. Ct. R. 13(1)

(ninety days). While the delay at issue here is the shortest we have yet had the

occasion to consider since Allison’s publication, it still far exceeds the length of

common filing deadlines. In this case, 121 days elapsed between procedendo and

the filing of the relevant PCR application, a period over twice as long as was
                                          8

deemed prompt in Allison. We find no error in the district court’s grant of the motion

for summary dismissal.

       AFFIRMED.